Application by the appellant for a writ of error coram nobis to vacate, on the ground of ineffective assistance of appellate counsel, a decision and order of this Court dated March 17, 2003 (People v Garcia, 303 AD2d 600 [2003]), affirming a judgment of the Supreme Court, Queens County, rendered August 17, 1999.
*798Ordered that the application is denied.
The appellant has failed to establish that he was denied the effective assistance of appellate counsel (see Jones v Barnes, 463 US 745 [1983]; People v Stultz, 2 NY3d 277 [2004]). Miller, J.E, Crane, Goldstein and Florio, JJ., concur.